OPINION AND JUDGMENT ENTRY
This matter is before the court on the petition of relator, Larry Taylor, for a writ of mandamus. Relator names as respondents:  Shell Russell Leffler, Huron County Prosecutor; Clerk of Courts, Court of Common Pleas; Clerk of Municipal Courts; Daniel Kasaris, Law Director; and George Ford, Huron County Public Defender. Relator asks this court to order respondents to provide him with all information relevant to the charges filed by Daniel Kasaris, including the date the charge was filed, when relator was arrested, the date the nolle
prosequi was entered, and who was present and who presided over the nolle proceedings; all information relating to the interrogation, which took place in the relator's residence,
conducted by the Erie County Sheriff's Department and the Sandusky Police Department; a complete copy of the Norwalk Police report; and proof from respondent Ford that he has provided the requested information, particularly information regarding the nolleprosequi, to relator.
Respondents, Huron County Public Defender, Norwalk law Director, and Clerk of Norwalk Municipal Court filed responses to relator's petition. Their responses aver that the requested records have already been provided. Respondents Huron County Prosecutor and Huron County Clerk of Courts filed a motion to dismiss.
In our June 24, 1999 Decision and Judgment Entry, we requested that supporting affidavits from respondents be filed within ten days. We further denied respondents Huron County Prosecutor and Huron County Clerk of Courts' motion to dismiss. Such requested materials have been provided, including a reconsideration motion pertaining to our denial of the Huron County respondents' motion.
The evidence submitted indicates that the requested materials have already been provided to relator. Thus, respondents have fulfilled their duty under Ohio law by releasing records in their custody. Accordingly, the court finds relator's petition for a writ of mandamus not well-taken and denies same. It is ordered that relator pay costs in this matter.
PETITION DENIED.
James R. Sherck, J.
Richard W. Knepper, J.
Mark L. Pietrykowski, J.
CONCUR.